Citation Nr: 0826931	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO. 04-35 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1946.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2007 and March 2008. Each time, 
it was remanded for further development. Following the 
requested development, the RO confirmed and continued the 10 
percent rating for the veteran's adjustment disorder with 
depressed mood. Thereafter, the case was returned to the 
Board for further appellate action.


FINDING OF FACT

The veteran's adjustment disorder with depressed mood is 
productive of occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, though he generally functions satisfactorily with 
routine behavior, self care, and normal conversation..


CONCLUSION OF LAW

The criteria for a 30 percent rating for the service-
connected adjustment disorder with depressed mood have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, 
Diagnostic Code 9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
entitlement to a rating in excess of 10 percent for 
adjustment disorder with depressed mood. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice must be provided to a veteran before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the veteran. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121.

In August 2006, the RO informed the veteran of the 
requirements to substantiate his claim for an increased 
rating. Specifically, the RO stated that in order to 
establish an increased rating for the veteran's service-
connected disabilities, the evidence had to show that such 
disabilities had worsened and the manner in which such 
worsening had affected the veteran's employment and daily 
life. 38 U.S.C.A. § 5103(a); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). 

Further, if the Diagnostic Code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the veteran. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. Vazquez-Flores. During the course of the appeal 
(VA Form 9, received in April 2007), the RO also offered the 
veteran an opportunity for a hearing on appeal. However, to 
date, he has declined that offer.

The Board remanded the case to the RO on two occasions for 
additional development. In May 2008, during the requested 
development, the RO sent the veteran the VA schedular 
criteria for rating mental disorders and the considerations 
in assigning the various ratings: e.g., the nature and 
symptoms of the condition at issue; the severity and duration 
of the symptoms; the impact of the condition and symptoms on 
the veteran's employment and daily life. Although this notice 
was not sent to the veteran until after the September 2006 RO 
decision which confirmed and continued the 10 percent rating 
for his service-connected adjustment disorder, any defect 
with respect to the timing of that notice was harmless error. 

Following the May 2008 notice, the veteran underwent a third 
VA examination to determine the level of impairment caused by 
his service-connected adjustment disorder with depressed 
mood. The RO then reviewed the entire record and 
readjudicated the claim. In July 2008, when the case was 
returned to the Board, the RO notified that he could still 
submit additional evidence and argument, appoint a different 
representative, or request a hearing with respect to his 
appeal. Thus, the veteran had a meaningful opportunity to 
participate in the development of his claim of entitlement to 
an increased rating for his service-connected adjustment 
disorder. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 2006).


After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim. It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder. In this regard, he has not 
identified any outstanding evidence which could be used to 
support any of his claims. In fact, in June 2008, he stated 
that he had furnished VA with all of the evidence he was 
aware of. Therefore, further action is unnecessary in order 
to meet VA's statutory duty to assist the veteran in the 
development of the claim presently decided. See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). Accordingly, the Board will proceed to the 
merits of the appeal. 

Analysis

The veteran seeks entitlement to a rating in excess of 10 
percent for adjustment disorder with depressed mood. After 
reviewing the record, however, the Board finds that the 
manifestations of that disability meet or more nearly 
approximate the schedular criteria for a 30 rating for that 
disorder. To that extent, the appeal is granted.  38 U.S.C.A 
§ 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 
(1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7. 

Service-connected psychiatric disability is rated in 
accordance with VA's General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130. A 10 percent rating is 
warranted for adjustment disorder with depressed mood when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 38 C.F.R. § 4.130, Diagnostic Code 9440.

A 30 percent rating is warranted for adjustment disorder with 
depressed mood when there is occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). Id.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. Id.

Relevant to an evaluation of the level of impairment caused 
by the veteran's service-connected adjustment disorder is the 
score on the veteran's GAF (Global Assessment of Functioning) 
Scale. That scale is found in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV) and 
reflects the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness." See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 
4.130 (2002). A GAF score of 61 to 70 reflects some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships. DSM IV at 
32. A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning. Id.; see Carpenter v. Brown, 240, 242 (1995). A 
GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job). Id.; see Richard v. Brown, 9 Vet. App. 266, 
267 (1996)). A GAF score of 31 to 40 signifies some 
impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., where a 
depressed man avoids friends, neglects family, and is not 
able to work). Id.; see Brambley v. Principi, 17 Vet. App. 20 
(2003) (J. Steinburg concurring) (A GAF of 40 signifies 
considerably greater occupational impairment than a GAF 
of 50.) 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability. Francisco 
v. Brown, 7 Vet. App. 55 (1994). However, a veteran may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Reports of private psychological evaluations in March 2005 
and in June and October 2006 show that the veteran's 
adjustment disorder is manifested primarily by a depressed 
mood, emotional lability, irritability, panic attacks, memory 
loss, difficulty concentrating, compulsiveness, and poor 
speech content. Private examiners essentially find the 
veteran's adjustment disorder productive of severe impairment 
and have, generally, assigned a GAF of 38 to 42, specifically 
for that disability. That assessment differs significantly 
from the reports of VA psychiatric examinations in September 
2005, December 2007, and May 2008, as well as a VA outpatient 
treatment record, dated in August 2006, and the report of an 
April 2007 assessment by the VA mental health service.

The VA examiner and health care providers found that the 
veteran's adjustment disorder was manifested primarily by an 
agitated mood and sleep impairment. Unlike the private 
psychologists, the VA medical personnel found the veteran's 
adjustment disorder to be productive of no more than mild or 
transient social and industrial impairment and assigned a GAF 
of 70. 

In reconciling the foregoing reports, the Board finds that 
the manifestations noted by both the private examiners and 
the VA examiners and health care providers more nearly 
reflect the veteran as having occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks. Generally, however, he functions 
satisfactorily with routine behavior, self care, and normal 
conversation. As such, the manifestations of the veteran's 
service-connected adjustment disorder with depressed mood 
more nearly reflect the schedular criteria for a 30 percent 
rating. At the very least, there is an approximate balance of 
evidence on file both for and against the claim for an 
increased rating. Under such circumstances, all reasonable 
doubt is resolved in favor of the veteran. 38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 4.3. 

In arriving at this decision, the Board has considered the 
possibility of a still-higher evaluation. However, a review 
of the record does not support such an increase. Despite the 
discrepancies between the findings of VA and the private 
psychologists, the preponderance of the competent evidence of 
record shows that the veteran is well-oriented and 
cooperative and that he maintains appropriate cleanliness, 
dress, and grooming. Generally, he does not demonstrate a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation; and difficulty in establishing and maintaining 
effective work and social relationships. 
The record indicates that the veteran functions well enough 
to operate a 700 acre farm and retains many meaningful 
interpersonal relationships, including his wife of 59 years 
and a son and grandson who help him with the farm. He also 
sees additional children, siblings, and grandchildren on a 
regular basis and plays cards two nights a week with friends. 
He is active in his church and attends worship services 
regularly. He also handles funeral services two or three 
times a year at his local veterans association hall. In 
addition, he continues to be proficient enough to play 
several musical instruments. Such findings bespeak an 
individual who continues to enjoy a relatively active 
lifestyle. Therefore, the Board concludes that he does not 
meet or more nearly approximate the schedular criteria for a 
rating in excess of the 30 percent assigned above. 


ORDER

A rating of 30 percent for adjustment disorder with depressed 
mood is granted, subject to the law and regulations governing 
the award of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


